PER CURIAM.
We affirm under the principles of Apple-gate v. Barnett Bank of Tallahassee, 377 So.2d 1150 (Fla.1979) because the record does not contain the transcript of the trial court’s proceedings. Although we are cognizant of Florida Rule of Appellate Procedure 9.200(f)(2), the appellee in his answer brief specifically pointed out that the transcript was not contained in the record. “Where, as here, the appellees point out the deficiency in the record in their brief and appellants do not move to supplement the record, this court takes the position that compliance with rule 9.200(f)(2) has been waived.” Cirillo v. Davis, 732 So.2d 387, 389 (Fla. 4th DCA 1999).
GUNTHER, POLEN and STEVENSON, JJ., concur.